Mr. Justice Gary delivered the opinion of the Court. This case was submitted to this court for decision on the llth day of January, 1890. Since then the appellant has di'ed. Mv then colleagues have resigned the judicial office, but the court remains. The decision has been withheld awaiting the action of the Supreme Court in another case of the same title, and in all substantial respects the same in principle as this. That case being now finally determined in favor of the appellant there, the judgment in this case is reversed. The judgment will be entered as of the date the case was submitted. Frazier v. Caruthers, 44 Ill. App. 61.